Citation Nr: 1619251	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  15-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
 the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for hypertension, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for obstructive sleep apnea, and if so, whether service connection is warranted for the claimed disability.

3.  Entitlement to service connection for peripheral vestibulopathy.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

6.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  

7.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative changes of the thoracic and lumbar spine.

8.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with depression.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and a skin disorder, and entitlement to an increased disability rating for hearing loss, back disability and PTSD with depression, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2009 rating decision denied entitlement to service connection for sleep apnea and hypertension.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file subsequent to the September 2009 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.

3.  Evidence associated with the claims file subsequent to the September 2009 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for sleep apnea.

4.  The evidence is at least in equipoise with respect to whether the Veteran's obstructive sleep apnea is related to active military service.  

5.  The evidence is at least in equipoise with respect to whether the Veteran has a current diagnosis of peripheral vestibulopathy that is related to active military service.  

6.  The 10 percent disability rating currently in effect for tinnitus is the maximum schedular rating and the preponderance of the evidence shows that a referral for extraschedular consideration is not warranted.



CONCLUSIONS OF LAW

1.  A September 2009 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea and hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the September 2009 rating decision is new and material and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2015).

3.  The evidence received subsequent to the September 2009 rating decision is new and material and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2015).

4.  Resolving any reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Resolving any reasonable doubt in the Veteran's favor, peripheral vestibulopathy was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for an initial disability rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claims to reopen entitlement to service connection for hypertension and obstructive sleep, the Board has granted the Veteran's request to reopen the claims, as well as, the underlying claim of entitlement to service connection for obstructive sleep apnea.  The Board has also granted entitlement to service connection for peripheral vestibulopathy.  This is a full grant of the benefit sought on appeal with respect to the application to reopen service connection claim for hypertension and the service connection claims for obstructive sleep apnea and peripheral vestibulopathy.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding the Veteran's increased rating claim for tinnitus, the Veteran is appealing the initial disability rating assigned to this disability.  The May 2013 rating decision granted the Veteran's service connection claim for tinnitus and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the May 2013 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The January 2015 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating tinnitus.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve the maximum benefit allowed by law for the service-connected disability on appeal.

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, Social Security Disability records, a March 2012 VA examination report, and lay statements from the Veteran.  

The VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran with respect to his tinnitus.  The examiner documented the Veteran's symptoms and the effect those symptoms have on his daily life, including ability to work.  Accordingly, the VA examination is adequate for rating purposes.  

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Request to Reopen Service Connection Claim

The Veteran originally filed service connection claims for sleep apnea and hypertension in July 2009.  A rating decision dated in September 2009 denied the Veteran's claim for sleep apnea and hypertension on the basis that there was no evidence of sleep apnea and hypertension during service, no evidence of a diagnosis of hypertension within one year of discharge from service, and no medical evidence relating sleep apnea and hypertension to service.  The relevant evidence of record at the time of the September 2009 rating decision consisted of service treatment records, VA treatment records from January 2005 to July 2006 and from November 2008 to July 2009, private treatment records, and lay statements from the Veteran.  The Veteran did not appeal this decision.  Thus, the September 2009 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1103 (2015).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The RO received the Veteran's service connection claim for obstructive sleep apnea and hypertension in January 2012 and construed it as a claim to reopen the previous denial.  Evidence associated with the claims file since the April 2010 rating decision includes VA treatment records, a private medical opinion dated in January 2012, Social Security Disability records, excerpts from medical literature, and lay statement from the Veteran and his representative.  The evidence received since the September 2009 rating decision is new in that it was not of record at the time of the decision.  

With respect to the Veteran's service connection claim for sleep apnea, a letter from the Veteran's private physician reveals that she determined that the Veteran's obstructive sleep apnea more probable than not is service connected.  Regarding the Veteran's service connection claim for hypertension, the Veteran's representative asserted in the March 2016 Appellant's Brief that the Veteran's hypertension is related to his service-connected PTSD.  The Veteran's representative also included excerpts from medical literature indicating a link between the Veteran's hypertension and his PTSD symptom of sleep impairment.  The private medical opinion and medical literature are neither cumulative nor redundant of the evidence of record in September 2009 and they raise a reasonable possibility of substantiating the Veteran's service connection claims for obstructive sleep apnea and hypertension.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the service connection claims for obstructive sleep apnea and hypertension and raises a reasonable possibility of substantiating such claims.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claims of entitlement to service connection for obstructive sleep apnea and hypertension are reopened.  

III.  Criteria and Analysis for Service Connection Claim

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Obstructive Sleep Apnea 

The Veteran contends that his sleep apnea is related to active military service.  Specifically, he asserts that his symptoms of sleep apnea began during active military service.  

In assessing whether the Veteran is entitled to service connection for sleep apnea, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of obstructive sleep apnea.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records reveals no complaints of, symptoms of, or a diagnosis of sleep apnea during service.  The Veteran's septation examination dated in February 2004 revealed that his nose, mouth, throat, lungs, and chest were clinically evaluated as normal and there was no indication that the Veteran had obstructive sleep apnea.  

However, VA treatment records dated in February 2005 and June 2005 lists snoring and insomnia dated back to January 2005 on an active problem list.  A private medical opinion dated in January 2012 reveals that the Veteran's symptoms include loud and chronic snoring, episodes of gasping while sleeping, and that he used to wake up looking for air prior to the use of a C-PAP machine.  The Veteran was first diagnosed with sleep apnea in January 2009 after a sleep study.  Although the Veteran was not diagnosed with obstructive sleep apnea within one year of service, there is medical documentation of symptoms of his sleep apnea within one year of discharge from service and when he first sought medical treatment through VA in January 2005. 

With respect to the issue of whether the Veteran's sleep apnea is related to service, the record contains a positive medical opinion.  In this regard, the physician provided a medical opinion that it is more probable than not that the Veteran's obstructive sleep apnea began during service.  The physician explained that the Veteran started with his symptoms of loud chronic snoring, episodes of gasping and waking up while sleeping, and falling asleep during the day at work and while driving while he was on active duty in Iraq.  The physician also observed that the Veteran experienced a great deal of stress while in combat in Iraq and this is another contributor to the anatomical factor, which decrease the cross-sectional area of the upper airway and/or increase the pressure surrounding the airway, both of which predispose to airway collapse.  The physician also noted that after a comprehensive evaluation of the medical record from the Veteran, it is clear that he did not have any symptoms of obstructive sleep apnea before active service and it was while at service that he started to develop them.  The Board finds that this opinion is probative as the examiner provided a clear explanation in support of her opinion based medical expertise and pertinent medical and lay evidence.

The evidence of record shows that the Veteran contends he has had symptoms of sleep apnea, such as snoring, gulping for air and daytime fatigue, since active military service.  The Veteran is competent and credible to report the onset and recurrent or persistent nature of his symptoms of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board has determined that there is nothing in the record that contradicts the assertions of continuous symptoms of sleep apnea since discharge from service or indicates that these statements are not credible.  The Board finds it persuasive that the Veteran reported symptoms of snoring and insomnia when he first sought treatment with VA and within one year of discharge from active duty service.  Thus, the medical and lay evidence of record support the Veteran's claim his obstructive sleep apnea is related to active military service.  

In light of the foregoing, the Board finds the evidence is at least in equipoise in showing that the Veteran's current sleep apnea as likely as not is related to the Veteran's active military service.  Resolving all benefit of the doubt in favor of the Veteran, entitlement to service connection for sleep apnea is warranted.

Peripheral Vestibulopathy

The Veteran contends that his peripheral vestibulopathy is related to active military service.  Specifically, he asserts that his peripheral vestibulopathy is caused by or related to an improvised explosive device (IED) blast and/or acoustic trauma during service.  In the alternative, the Veteran asserts that his vestibular disorder is secondary to medications prescribed to treat his service-connected disabilities and/or his service-connected PTSD.

In assessing whether the Veteran is entitled to service connection for a vestibular disorder, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  AVA treatment record dated in June 2011 shows that the Veteran reported mild loss of balance that was present before his tinnitus and he noted episodes of vertigo of two years of evolution.  A September 2011 MRI of the Veteran's brain with special attention to the inner ear area was normal with no abnormality of the internal auditory canals or labyrinthine structures of the inner ears.  A VA otolaryngologist in November 2011 documented that the Veteran was referred due to lightheadedness and vertigo at times.  He determined that the physical examination did not show evidence of a vestibular disorder and it appears that his dizziness is secondary to present medical therapy and/or anxiety disorders.  However, a letter from the Veteran's private physician dated in January 2012 provides the medical opinion that the Veteran's current symptoms of dizziness, imbalance, and nauseas are the result of peripheral vestibulopathy.  Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records reveal that the Veteran was not diagnosed with a vestibular disorder during service.  A January 2004 audiological evaluation shows that the Veteran denied a history of vertigo.  His separation examination dated in February 2004 reveals that his ears were clinically evaluated as normal and the physician did not indicate that the Veteran had a diagnosis of a vestibular disorder.  Nonetheless, the Veteran reported experiencing dizziness and/or fainting spells in a January 2004 Report of Medical History as part of his separation examination from service. 

Furthermore, the Veteran's service treatment records document that the Veteran was exposed to an IED blast while stationed in Iraq and there was notation that the Veteran had a significant history of routine military noise exposure.  A VA examiner dated in March 2012 provided the opinion that the Veteran's hearing loss and tinnitus are related to the IED blast in service that caused permanent damage to the inner structures of the ears.   

With respect to the issue of whether the Veteran's peripheral vestibulopathy is related to service, the record contains conflicting medical opinion.  In this regard, the Veteran's private physician in January 2012 provided the medical opinion the Veteran's vestibulopathy is more probable than not connected to service.  She explained that prolonged exposure to noises of high intensity causes permanent damages in the inner structures of the ear, resulting in hearing loss and ear problems.  The physician noted the Veteran was exposed to high frequency heavy weapon noise while in service, and he had an incident which aggravated his problem where an IED injured his ears.  The Board finds that this opinion is probative as the examiner provided a clear explanation in support of her opinion based on medical expertise and pertinent medical and lay evidence of record.

In contrast, as part of a VA examination for traumatic brain injury, a VA examiner dated in March 2012 provided the opinion that there is no evidence in the medical record that the Veteran experienced a traumatic brain injury, despite that he was exposed to an IED blast.  He explained that the service medical records confirms acoustic trauma after the blast; however, there is no evidence of a peripheral vestibulopathy since there was no vertigo present or sign of a vestibulopathy.  The examiner also noted that the service medical records afterwards are silent for peripheral vestibulopathy or a traumatic brain injury.  The Board observes that the examiner did not address that the Veteran reported experiencing dizziness or fainting spells in a January 2004 Report of Medical History as part of his separation examination from service or the private medical opinion dated in January 2012.  Thus, the opinion is of low probative value as it appears that the examiner overlooked pertinent evidence of record.  

Based on the foregoing, the Board finds the evidence is at least in equipoise in showing that the Veteran's current peripheral vestibulopathy is as likely as not is related to the Veteran's active military service.  Resolving all benefit of the doubt in favor of the Veteran, entitlement to service connection for peripheral vestibulopathy is warranted.

IV.  Criteria and Analysis for Increased Rating Claim

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The Veteran's service-connected tinnitus is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  A 10 percent disability rating is the maximum rating available under this Diagnostic Code.  VA regulation explicitly states that only a single evaluation is provided for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the currently assigned 10 percent disability rating is the highest rating assignable under Diagnostic Code 6260 and a scheduler disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 

The Board has also considered whether the Veteran's tinnitus should be referred for extraschedular consideration.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule for tinnitus shows that the rating criteria reasonably describe the Veteran' disability level and symptomatology.  The evidence does not show that the Veteran experiences any symptomatology associated with his tinnitus that is not contemplated by the rating schedule.  The preponderance of the evidence also reveals that there are no factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent noise in both ears.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

						
ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to that extent only.

New and material evidence having been received; the claim of entitlement to service connection for obstructive sleep apnea is reopened.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for peripheral vestibulopathy is granted.

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is denied.


REMAND

Regarding the Veteran's service connection claim for hypertension, he contends that his hypertension is related to active military service or in the alternative it is caused by or aggravated by his service-connected PTSD with depression.  The Veteran underwent a VA examination in March 2012.  The examiner determined that the Veteran's arterial hypertension is a disease with a clear and specific etiology and diagnosis.  It is his opinion that the Veteran's arterial hypertension is not caused by or a result of the Veteran's exposure event experienced by the Veteran during his service in Southwest Asia.  This medical opinion is inadequate and he did not provide a clear explanation in support of his opinion. It also does not address whether the Veteran's hypertension is caused by or aggravated by his service-connected PTSD.  Accordingly, the Veteran should be provided with a new VA opinion that addresses whether the Veteran's hypertension is related to active military service and/or is secondary to his service-connected PTSD with an explanation for such opinion(s). 

With respect to the Veteran's service connection claim for a skin disorder, VA treatment records show that the Veteran was diagnosed with erythema annulare centrifugum in July 2011 and it was confirmed by biopsy in November 2011.  The Veteran reported that the lesions have come and gone since 2004.  The Veteran was provided with a VA examination in February 2012 with respect to his skin disorder.  The examiner documented that there was no evidence of a skin condition at the time of the examination and he did not provide any medical nexus opinion.  However, a November 2012 VA dermatology treatment record shows that the Veteran reported slight improvement of itching with pramoxine lotion use, but no response to topical steroids.  The physician noted that the Veteran had on and off lesions.  Physical evaluation revealed two small pinkish semi annular with inner collarette of scales and the physician noted that the Veteran had active erythema annulare centrifugum.  Thus, the Veteran should be provided with another VA examination and medical opinion with respect to his service connection claim for a skin disorder.  

With respect to the Veteran's increased rating claims for bilateral hearing loss, degenerative disc disease of the thoracic and lumbar spine, and PTSD with depression, the Veteran requested in the February 2015 substantive appeal that he be provided with new VA examinations for these disabilities as the most recent evaluation was in March 2012.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected bilateral hearing loss, degenerative disc disease of the thoracic and lumbar spine, and PTSD with depression.

With respect to the Veteran's claim of entitlement to a TDIU, the Board concludes that the claim is inextricable intertwined with the grant of service connection for a obstructive sleep apnea and peripheral vestibulopathy, because the TDIU issue may be affected by the assignments of the disability rating and effective date for the grant of service connection.  The TDIU claim is also inextricable intertwined with the increased rating claims that are remanded to determine the current severity of the disabilities. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignments of both a disability rating and effective date for service-connected obstructive sleep apnea and peripheral vestibulopathy and the examinations conducted with respect to the Veteran's increased disability ratings for hearing loss, back disability, and PTSD with depression. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's electronic VA claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, obtain a VA opinion with respect to the Veteran's service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  

The examiner is requested to review all pertinent records associated with the claims file (particularly the blood pressure readings during service and separation examination) and offer an opinion as to whether the Veteran's hypertension is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include exposure to smoke and other fumes. 

If the answer is negative, then the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) the Veteran's hypertension was caused by or aggravated by his service-connected PTSD with depression and/or obstructive sleep apnea.

The examiner should explain the reasoning for his or her opinion to include the evidence relied upon and rejected in reaching the opinion.  With respect to the Veteran's claim that it is caused by or aggravated by his PTSD with depression, the examiner is asked to address the medical literature cited by the Veteran's representative in the March 2016 Appellant's Brief.

3. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination regarding the Veteran's service connection claim for a skin disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's erythema annulare centrifugum or any other skin disorder found on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include exposure to waste or toxic material while stationed in Iraq.

The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the private medical opinion dated in January 2012, as well as, the Veteran's lay statements of recurrent symptoms since service.  

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  

An explanation for all opinions expressed must be provided.  

5. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

Based on the examination and review of the record, the examiner should address the following: 

a. Provide findings as to the range of motion of the thoracolumbar spine and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

b. Indicate whether the Veteran has intervertebral disc syndrome (IVDS) related to his service-connected back disability and whether he experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

d. Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's degenerative changes of the thoracic and lumbar spine.

The examiner should provide an explanation in support of all opinions.

6. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current level of disability caused by his service-connected PTSD with depression.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent psychiatric manifestations found to be present should be noted in the examination report. Additionally, the examiner should comment on the extent to which the Veteran's service-connected PTSD with depression impairs his occupational and social functioning.

The examiner should provide an explanation in support of all opinions.

7. After completing the foregoing and the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for obstructive sleep apnea and peripheral vestibulopathy, schedule the Veteran for a VA examination to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his physical and mental service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

8. Upon completion of the foregoing, readjudicate the Veteran's TDIU claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


